Dissenting Opinion by
Mr. Justice Pomeboy:
In previous cases in which arguments have been advanced against the retroactive application of the exclusionary rule established in Commonwealth v. Futch, 447 Pa. 389, 290 A.2d 417 (1972), the majority of the Court has for the most part ignored (rather than *430“specifically rejected”, as the majority opinion puts it) these arguments. But see Commonwealth v. Peters, 453 Pa. 615, 306 A.2d 901 (1973). While the opinion of the Court in the case at bar at least takes note of these arguments, it nevertheless again applies the Futch rule, first announced on April 20, 1972, to an arrest and investigation which occurred months prior to that date.
I continue to adhere to the view that the Futch exclusionary rule, intended as a deterrent to inordinate police delay in violation of our rule of criminal procedure,* should not operate with respect to conduct which took place before the exclusionary penalty was made known. See Commonwealth v. Dutton, 453 Pa. 547, 551, 307 A.2d 238, 240 (1973) (dissenting opinion of Pomeroy, J., joined by Mr. Chief Justice Jones and Mr. Justice Eagen). See also Commonwealth v. Terry, 457 Pa. 185, 191, 321 A.2d 654, 656 (1974) (concurring opinion of Pomeroy, J., joined by Mr. Chief Justice Jones and Mr. Justice Eagen); Commonwealth v. Cherry, 457 Pa. 201, 206, 321 A.2d 611, 613 (1974) (dissenting opinion of Pomeroy, J., joined by Mr. Chief Justice Jones and Mr. Justice Eagen); Commonwealth v. Dixon, 454 Pa. 444, 448, 311 A.2d 613, 615 (1973) (dissenting opinion of Pomeroy, J., joined by Mr. Chief Justice Jones and Mr. Justice Eagen); and Commonwealth v. Tingle, 451 Pa. 241, 247, 301 A.2d 701, 704 (1973) (concurring opinion of Eagen, J., joined by Mr. Chief Justice Jones and Mr. Justice Pomeroy).
Regretfully, I must again register dissent.
Mr. Chief Justice Jones and Mr. Justice Eagen join in this dissenting opinion.

Pa. R. Crim. P. 118 (formerly Rule 116(a), now Rule ISO).